Citation Nr: 0012745	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  93-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board has remanded this case 
several times in the past, for additional development that 
has already been accomplished, and the case is now back at 
the Board, ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The preponderance of the objective evidence in the file 
does not show that the service-connected headaches produce in 
the veteran characteristic prostrating attacks averaging at 
least one every two months over the last several months, or 
very completely prostrating and prolonged attacks productive 
of severe economic inadaptability.


CONCLUSION OF LAW

A compensable disability evaluation for the service-connected 
headaches is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Part 4, Diagnostic 
Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Also at the outset, the Board notes that, in order to 
determine whether the benefit sought on appeal by the veteran 
is indeed warranted in the present case, the Board has 
reviewed all the pertinent evidence that has been produced 
since the veteran filed his original claim for service 
connection for headaches in October 1992, rather than 
limiting the review to the more recently produced evidence, 
as generally done in reviews of increased rating matters on 
appeal.  This more thorough review responds to a recent 
decision by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1999, hereinafter referred to as "the 
Court"), holding that when a veteran has expressed 
dissatisfaction with an initial rating assigned for a 
disability following an initial award of service connection 
for that disability (such as in the present case), the 
evidence that was of record when the original rating was 
granted takes precedence over the recently-produced evidence 
and, depending on the particular factual situation at hand, 
separate ratings might be warranted for separate periods of 
time, a practice commonly known as "staged" ratings.  See, 
in this regard, Fenderson v. West, Jr., 12 Vet. App. 119, 126 
(1999).

Due to the potential applicability of the Fenderson doctrine 
to the present case, and in order to be able to make a 
clearly informed determination regarding the degree of 
impairment caused by the service-connected headaches, the 
Board has decided to undertake, as noted above, a thorough 
review of the entire medical evidence that has been produced 
since the veteran filed his initial claim for service 
connection in the present case.  Another remand, this time to 
ask the RO to consider the potential applicability of the 
Fenderson doctrine to this case, is unnecessary simply 
because the medical evidence in the file does not suggest 
that staged ratings might be warranted in this particular 
case.  To the contrary, as will be thoroughly discussed in 
the following pages, the medical evidence in the record only 
supports a conclusion to the effect that the service-
connected disability warrants a noncompensable schedular 
rating from October 1992 to the present time.

Additionally, the reader will note that there is no 
discussion in this decision of medical evidence for several 
periods of time, to include during a period of a little over 
four years that elapsed between VA neurological examinations 
that were conducted in December 1992 and March 1997.  This 
might create the impression that there might exist medical 
records that are still outstanding, i.e., not yet associated 
with the file.  The Board wishes to point out, however, that 
the evidentiary record is as complete as it could possibly 
be, because the RO's thorough and multiple efforts at 
securing copies of all medical records showing inpatient and 
outpatient medical treatment for the service-connected 
headaches since October 1992, at the Biloxi, Mississippi, VA 
Medical Center, where the veteran has said that he has 
received all his medical treatment for the service connected 
headaches, are clearly documented in the record.

The applicable laws and regulations, the procedural history 
of the present case,
and the pertinent evidence of record:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In the rating decision hereby on appeal, dated in January 
1993, the RO granted service connection for tension-type 
headaches, and assigned a noncompensable rating for this 
disability under Diagnostic Code 8100 of the Schedule, which 
provides for such a rating when service-connected migraine 
headaches are productive of characteristic prostrating 
attacks that are less frequent than one in two months over 
the last several months.  See, 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8100 (1999).  This same diagnostic code 
provides for a 10 percent rating when the service-connected 
disability is productive of characteristic prostrating 
attacks averaging one in two months over the last several 
months; a 30 percent rating when the disability is productive 
of characteristic prostrating attacks occurring on an average 
once a month over the last several months; and a maximum 
rating of 50 percent when the disability is productive of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See, 38 C.F.R. 
§ 4.124a, Part 4, Diagnostic Code 8100 (1999).

The noncompensable rating that the RO assigned in the January 
1993 rating decision was based on the RO's review of the 
pertinent evidence then in the file, which essentially 
included the veteran's service medical records, the report of 
a November 1992 general medical examination, and, more 
importantly, the report of a December 1992 VA miscellaneous 
neurological disorders examination.  The November 1992 
examination report describes the veteran as a 37-year old 
individual, who weighed 261.5 lbs. at a height of 5'6," and 
who had driven a dump truck "up until last month, when he 
got laid off," and who had missed five days one week due to 
asthma, and three days the next week also due to asthma, and 
who was shortly thereafter "laid off."  This report also 
reveals a normal examination of the veteran's head, face, 
neck, pupils, gait and deep tendon reflexes, and instructs 
the reader to refer to the "special neurologist's report" 
of December 1992, to be discussed in the following two 
paragraphs.

According to the report of the December 1992 VA miscellaneous 
neurological disorders examination, the veteran reported a 
history of chronic headaches, but the examiner noted that 
"no previous history [was] available."  The veteran 
reported that he had had headaches since 1977 or 1978, that 
the headaches were over the forehead, sometimes in the 
occipital region, and that they were pulsating and lasted 
between five and ten seconds each.  He said that he took 
aspirin for the headaches, that, while reading, his vision 
would get blurry, and that he had occasional flashes of light 
and dizziness, but with no associated nausea, vomiting, or 
vertigo.  The headaches reportedly were now daily, sometimes 
in the morning, upon waking up.  It was noted that the 
veteran also had asthma, with associated wheezing, and 
problems with numbness and spasms in his left hand.

The above report also reveals that, on examination, the 
veteran was noted to be "obese and wheezing," alert and 
oriented in the three spheres, and had a fluent speech.  The 
pupils were equal and reactive to light, extraocular 
movements were full, there was no nystagmus, disc margins 
were sharp, and the visual acuity was 20/20, bilaterally.  
Visual fields were also noted to be within the normal limits 
on gross confrontation, there was no facial asymmetry, and 
facial sensation and strength were both normal.  Other 
cranial nerves were also noted to be intact, and there was no 
drift, muscular atrophy, or involuntary movements.  There was 
left hand grip weakness, which was noted to be "status post 
injury."  Coordination was normal, the neck was supple, and 
there were no carotid bruits.  The impression was listed as 
chronic headaches, probably tension-type, not suggestive of 
migraine or cluster headaches, and the subscribing examiner 
recommended a CAT scan of the head, with and without 
contrast.

When he perfected his appeal of the present matter in April 
1993, the veteran indicated, in the VA Form 9 that he 
submitted to that effect, that he did not have pulsating 
tension headaches lasting between five and ten seconds, but, 
instead, "re-occurring headaches several times or more a 
month," with "very intense" pain.

In March 1997, the veteran underwent a VA cranial nerves 
examination.  According to the resulting report, the veteran 
said that he was worse, but that the headaches were "the 
same," and that he got them "off and on," and "all of a 
sudden," the last time having been "over two months ago," 
when he had a severe headache.  The pain was described as 
severe, lasting for four to five minutes or more, and 
occurring on the bitemporal area, spreading down the sides of 
the neck, and periorbitally.  The veteran indicated that he 
got severe, pulsating, hard-hitting headaches about once a 
month, and that the headaches prevented him from doing 
anything.  He denied any aura, nausea, vomiting or 
photophobia, but said that he got blurry vision and that, 
when he got severe headaches, he stayed home, because he did 
not want to be bothered, and he became tense and angry.  The 
veteran also indicated that he took Tylenol, aspirin or 
Excedrin for the headaches.

The above report also reveals that, on examination, the 
veteran was alert, oriented in the three spheres, and had a 
fluent speech.  The pupils were equal reacting to light, 
extraocular movements were full, and there was no nystagmus.  
Fundus was not well visualized, but cranial nerves were 
intact.  On motor examination, there was no drift, nor 
involuntary movements, but there was mild fine finger 
movement impairment and tone increase in the left hand.  The 
sensory examination was intact.  The impression was listed as 
chronic headaches, atypical migraine versus tension 
headaches.

The reports of two VA CAT head scans obtained in March 1997, 
with and without contrast, both reveal objective findings of 
no evidence of intracerebral hemorrhage or subdural 
collection, not dilated, nor shifted, ventricles, no evidence 
of "hypodense" areas, no luxury perfusion, and a sharply-
defined transitional zone between gray and white matter, as 
well as an impression of a normal CT of the brain.

Pursuant to instructions from the Board, and in an effort to 
clarify the degree to which the service-connected headaches 
might have been affecting the veteran's industrial 
capabilities, the record shows that the RO asked the veteran, 
by letter of April 1998, to provide detailed information 
about his work experience since October 1992, and as to any 
time lost from work due to the service-connected disability.  
The veteran was also asked in this letter to provide the RO 
with copies of his personnel records, or, in the alternative, 
to sign Forms 21-4142 that were being furnished to him with 
that letter, authorizing the RO to secure that evidence on 
the his behalf.  Unfortunately, the veteran answered the RO's 
communication by submitting a brief statement listing only 
the names of three different companies for which he said he 
had worked as laborer and driver, but providing no dates, 
claiming that he did not remember them, and adding that "all 
other work was labor work, brick, stuccowork."  It was in 
this statement that the veteran indicated that he had only 
received medical treatment for his medical conditions at the 
Biloxi, VA Medical Center (including its Gulfport division).  
The veteran was then given a second opportunity to provide 
this much needed information, as advised in a July 1998 
letter that was sent to two alternate addresses, and also by 
phone, but he again failed to provide any useful information.

The record further shows that, in addition to the above 
failure to cooperate with the RO's efforts to clarify his 
work history, including time lost from work due to the 
service-connected headaches, the veteran also failed to 
report for a September 1998 VA neurological disorders 
examination, and thereafter asked, in a November 1998 VA Form 
21-4138, to be re-scheduled for another medical examination, 
explaining that "I was on the road driving trucks and missed 
the app[ointmen]t you set me up with."  The record shows 
that the veteran's request was granted, as he was scheduled 
for yet another VA neurological disorders examination that 
was conducted in February 1999, the report of which is also 
of record and will be discussed later in this decision.

According to a VA outpatient medical record dated on October 
24, 1998, the veteran was homeless, and seeking help for 
cocaine abuse.  He said that he was homeless because he spent 
all his money on cocaine, and it was noted that he suffered 
from asthma, and that he had become short of breath just from 
walking from the parking lot to the emergency room.  This 
record also reveals that the veteran was administered 
emergency medical treatment, and advised to return "on 
Monday" for domiciliary care screening.  Polysubstance abuse 
and asthma were listed as the diagnostic impressions.

VA medical records dated on October 26, 1998, reveal that the 
veteran requested admission to a VA domiciliary care program, 
secondary to crack cocaine dependency.  According to a 
medical record produced on this same date, the veteran said 
that he had last worked "last week as a trucker," and that 
he had "[l]ost his job due to a positive urine."  A record 
dated on November 16, 1998, reveals that the veteran was 
being discharged from this VA domiciliary program for which 
he had been accepted because he was being admitted (i.e., 
transferred) to a VA substance abuse treatment program.  The 
principal diagnoses were listed as cocaine abuse, asthma, 
degenerative joint disease, and migraine headaches.

According to a VA medical record that was dated on November 
16, 1998, the veteran was a 43-year old individual who was 
being admitted to the Residential Substance Abuse Treatment 
Program on this particular date, with a "chief complaint ... 
that he is addicted to alcohol and cocaine."  The veteran 
indicated that he started drinking at age 15, and that, while 
at first he drank moderately, he drank "excessively" 
between the ages of 38 and 41, at which point (i.e., in 
1993), he switched to cocaine, and "was using off and on 
some cocaine," spending about $300.00 per month on it.  He 
also indicated that, when he was heavily drinking, he really 
was "pretty much out of it," and claimed that he currently 
drank one to two quarts of beer daily.  He had decided to be 
admitted to the program because he saw that he was "heading 
in the wrong way."

Regarding his social/work history, the above report reveals 
that the veteran "is a truck driver and was driving trucks 
for eight years."  Regarding his past medical history, it 
was noted that the veteran had arthritis, asthma, and 
migraine headaches, and that, in 1984, he had been in a car 
accident, resulting in an infected right thigh, which was now 
well healed.  The Board notes that, other than the above 
reference to a past medical history of migraine headaches, no 
actual complaints of any type of characteristic prostrating 
attacks, or severe symptomatology affecting the veteran's 
employability at the time of admission, or prior to it, were 
reported at this time.  The mental status examination was 
essentially unremarkable, as the veteran was described as 
coherent, well oriented to time, place and person, and with 
intact memory, although he said that he did not remember a 
lot of things during that period of time during which he said 
he had been drinking "real heavily."  The admitting 
diagnoses included substance dependence, alcohol and cocaine, 
in Axis I, asthma, arthritis and headaches, in Axis III, and 
a global assessment of functioning (GAF) score of 70, in Axis 
V.

Another VA medical report, also produced on November 16, 
1998, reveals the results of a physical examination of the 
veteran on admission.  The relevant data from this report 
reveals an obese 43-year old individual who was in no acute 
distress and had a head of normal shape and size, with no 
tenderness, deformity, trauma or other abnormalities, normal 
eyes and normal cranial nerves, muscle strength, sensation, 
deep tendon reflexes, coordination, gait and station, 
position and vibratory sense.  The pertinent diagnosis, in 
Axis III, was listed as migraine headaches, but, again, it is 
noted that no specific references were made to any current or 
past history of characteristic prostrating headache attacks 
occurring at least once every two months.

VA medical and social worker records that were produced 
during the above admission reveal no complaints, nor 
objective evidence, of characteristic prostrating attacks at 
any time, and the Board notes that, according to a VA 
psychological report dated on November 20, 1998, the veteran 
said that he had been employed as a truck driver for eight 
years "until [September 1998, when] he tested positive for 
drugs and was terminated."  The veteran, however, also 
indicated, according to this report, that he still had his 
trucking license, and that he planned to return to work as a 
truck driver.

The VA discharge summary that was prepared upon discharge 
from the above admission on December 7, 1998, lists again 
migraine headaches as one of the diagnoses warranted in Axis 
III.  This document also reveals that, on discharge, the 
veteran had a GAF score of 80, and that the staff's consensus 
was that he had gained a considerable amount of better 
understanding, as well as some insight, of his illness, and 
that he was well motivated.  It was noted that his prognosis 
"should be good if he follows through with his aftercare," 
and that he was applying for domiciliary care.  A social 
worker entry also dated on the discharge date reveals that 
the veteran seemed willing to work and expressed his "desire 
to continue [his] truck Driver position."

VA medical and social worker records dated between December 
1998 and April 1999, reveal that the veteran returned to the 
VA domiciliary program as soon as he left the above VA 
admission, and that, when he was evaluated three days into 
the program, he was considered employable.  He remained in 
this program until April 1999, receiving while in the program 
medical treatment for his crack cocaine addiction, asthma, 
hypertension, diabetes mellitus, and obesity.  Prior to his 
discharge from this program, he was already apparently re-
employed, as noted in a March 1999 "interdisciplinary 
treatment team" entry, according to which he "currently 
works in recreation in OJT employment."  It is also noted 
that, in this entry, the veteran's medical conditions were 
only listed as asthma, hypertension, osteoarthritis, and 
alcohol ("ETOH") and substance abuse, and that the record 
shows that the veteran received VA medical treatment during 
these last months mostly for his asthma symptoms.

As noted earlier, the veteran underwent another VA 
neurological disorders examination in February 1999.  
According to the report of this medical examination, the 
veteran complained of headaches since 1981, and said that he 
used to have headaches at least two to three times per week, 
waking up with a headache and getting nauseated.  The 
headaches, according to the veteran, tended to last for about 
30 minutes, getting slightly better.  He took Tylenol 500 
mg., and, even though he said that he got the headaches two 
to three times a week, the headaches were not as severe as 
before at times.  The veteran also indicated that he had had 
a "bad headache" the week prior to this examination, with 
nausea, blurred vision, and flickering eyes, for which he 
took Tylenol 500 mg. and meditated.  It was noted that, 
currently, the veteran was in the domiciliary program's on-
the-job training, and that he felt that the arthritis and 
asthma "make him unable to work more than the headaches."  
The subscribing examiner noted that the veteran had had a CT 
scan of the head in the recent past, which "was noted to be 
normal."

According to the above report, the veteran had a history of 
bronchial asthma and arthritis, but no history of 
hypertension or diabetes.  He also indicated that he had not 
abused alcohol since October 1998, that he had a "history of 
cocaine and marijuana use in the past, not since September 
1998," that his last job had been as a truck driver, and 
that he "had a prior drug screen."  The veteran listed his 
current medications as Tylenol, "Combivent" inhaler, 
Naprosyn and Theophylline, and said that he could not sleep 
well "due to headache and arthritis," that he had a history 
of snoring, and that he woke up with a smothering sensation 
and a choking feeling occasionally.  On examination, the 
veteran was described as a well-developed, well-nourished 
individual in moderate discomfort, who weighed 258.5 lbs. at 
a height of 5 feet, six inches.  The head was normocephalic 
and atraumatic.

According to the above report, neurologically, the veteran 
was awake, alert, oriented in the three spheres, and he had a 
fluent speech.  Higher intellectual functions were fair, 
visual fields were full, pupils were equal, reactive to 
light, and a fundus examination revealed sharp disc margins.  
Extraocular movements were full, there was no nystagmus, the 
face appeared symmetric, the facial sensation was intact, 
hearing was grossly intact, and there was a gag reflex.  On 
motor examination, there was no drift.  On sensory 
examination, he was intact to light touch and pinprick, there 
was no finger-to-toe ataxia, and the gait was "antalgic."  
The impression was listed as a 43-year old male with a 
history of headaches who appeared to have a problem with a 
mixed type of headaches, including tension and migraine type, 
as well as a history of obesity, arthritis, bronchial asthma, 
and difficulty sleeping.  The subscribing examiner also 
expressed the following opinion, under the heading 
"recommendations:"

... [T]he [veteran] appears to have 
prost[r]ating attacks on an average of at 
least once a month to the higher category 
to very frequent completely prost[r]ating 
and prolonged attacks prior to a severe 
_____ [space left blank by the 
transcriber of the report].  As mentioned 
above, the [veteran] appears to have a 
problem holding a job, based on all of 
his medical problems, including 
arthritis, asthma and headaches.  Advised 
follow-up by primary care physician.

Legal analysis, findings and conclusion of law:

As shown above, the subscriber of the February 1999 report of 
medical examination essentially recited the criteria for a 30 
percent rating under the provisions of Diagnostic Code 8100 
of the Schedule, and appears to have meant to also recite the 
criteria for the maximum rating of 50 percent under the same 
diagnostic code.  If the Board were only to base its decision 
on the results of this particular examination, the Board 
would probably have to grant at least a 30 percent rating on 
appeal.  However, the very careful and painstakingly thorough 
review that has been undertaken by the Board in this 
particular case makes it crystal clear that this physician's 
opinion was entirely based on the history provided by the 
veteran, rather than on a careful and thorough review of the 
competent evidence in the file, which is in clear contrast 
with the history provided by the veteran and clearly does not 
offer a reasonable basis for the physician's opinion.  In 
regard to medical opinions rendered based on the history 
provided by a claimant, it is noted that the Court has said 
that the Board is not required to accept doctors' opinions 
that are based upon an appellant's lay recitation of his 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  (See, also, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), where the Court indicated that a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.)

Of pertinence to this analysis are also the provisions of the 
above cited § 4.2, according to which it is responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history [emphasis provided], 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  See, 38 C.F.R. § 4.2 (1999).  This is 
precisely the task that the Board has undertaken in the 
present case, attempting to reconcile, to the extent 
possible, the opinion that was rendered by the VA physician 
in February 1999, which was based on the history provided by 
the veteran, with the rest of the evidence of record.

As indicated above, the VA medical opinion of February 1999 
is in clear contrast with the evidentiary record, which 
simply is devoid of objective, competent evidence 
demonstrating that the service-connected headaches produce in 
the veteran characteristic prostrating attacks averaging at 
least one every two months over last several months, or very 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, as required for compensable 
ratings under the provisions of Diagnostic Code 8100 of the 
Schedule.  To the contrary, the record shows that the veteran 
worked for several years as a truck driver and that, starting 
in October 1998, shortly after and upon having been 
terminated from his last job because of a positive drug 
screening, he started receiving VA medical treatment for both 
his drug addiction and his problems with a nonservice-
connected asthma, and other nonservice-connected medical 
conditions.  Migraine headaches were included in the 
pertinent diagnoses rendered during these periods of 
intensive medical treatment, but not once was it reported 
that the veteran was suffering from characteristic 
prostrating attacks averaging at least one every two months 
so as to warrant at least a minimum compensable rating at any 
time. 

In light of the above finding that the preponderance of the 
objective evidence in the file does not show that the 
service-connected headaches produce in the veteran 
characteristic prostrating attacks averaging at least one 
every two months over last several months, or very completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, the Board concludes that a 
compensable disability evaluation for the service-connected 
headaches is not warranted.  The claim for such higher 
ratings has failed, and the appeal must therefore be denied. 



CONTINUED ON THE FOLLOWING TWO PAGES

Final comments:

Finally, the Board also notes that the record shows that the 
RO has determined that a referral of this matter for 
consideration by the Chief Benefits Director or the Director, 
Compensation and Pension Service, of a potential assignment 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999) is not warranted, based on the fact that the evidence 
in the file does not show that the service-connected 
headaches cause a marked interference with employment or 
require frequent medical care. This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination that a referral for extra-schedular 
consideration is not warranted in the present case, due to 
the lack of a reasonable basis for further action on this 
question.  See, VAOPGCPREC. 6-96 (1996).


ORDER

A compensable disability evaluation for the service-connected 
headaches is denied.


		
	L. M . BARNARD
	Acting Board of Veterans' Appeals



 

